

117 HRES 231 IH: Recognizing Girl Scouts of the United States of America on its 109th birthday and celebrating its legacy of fostering civic action and community service among girls and creating leaders in Gold Award Girl Scouts, including the 2020 National Gold Award Girl Scouts.
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 231IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Ms. Wasserman Schultz (for herself, Ms. Scanlon, Mrs. Carolyn B. Maloney of New York, Ms. Spanberger, Ms. Underwood, and Mrs. Fletcher) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing Girl Scouts of the United States of America on its 109th birthday and celebrating its legacy of fostering civic action and community service among girls and creating leaders in Gold Award Girl Scouts, including the 2020 National Gold Award Girl Scouts. 
Whereas the Girl Scout Movement was founded on March 12, 1912, in Savannah, Georgia, by Juliette Gordon Low, whose life mission was to build girls of courage, confidence, and character who make the world a better place; Whereas Girl Scouts of the United States of America (in this preamble, referred to as Girl Scouts) has emphasized public service, civic engagement, and fostering a sense of community in girls across the country for over a century;
Whereas Girl Scouts works to champion the ambitions, cultivate the talents, and develop the skills of girls to be leaders in their communities and in the world; Whereas, in these challenging times, Girl Scouts provides community, consistency, and connection for girls and a safe haven through uncertainty;
Whereas, in the time of COVID–19, Girl Scouts offers girls a place to safely connect and share experiences with Girl Scouts at Home and other skill-building digital programming and adventures as they continue their Girl Scouts journeys; Whereas Girl Scouts has made many programs available to all girls, regardless of membership, as Girl Scouts embraces the role it plays in enhancing girls’ educational journeys, especially at a time when their lives are disrupted by the pandemic;
Whereas Girl Scouts have continued to make a positive difference in their communities during the pandemic by creating masks, safely delivering Girl Scout Cookies to first responders and health care professionals, collecting goods for local food banks, and other active, creative ways that demonstrate concern and commitment to their fellow citizens; Whereas Girl Scouts believe in sisterhood, justice, and fairness by committing to make the world a more equitable place for all girls, no matter their race, ethnicity, or religion;
Whereas, at a time when civics education is missing from many schools, Girl Scouts introduced new K–12 Civics badges to bring girls experiences that deepen their understanding of democracy and government, prepare them for a lifetime of civic engagement, and motivate them to be catalysts for change; Whereas Girl Scouts offers girls 21st century programming in science, technology, engineering, and math (STEM), as well as the outdoors, entrepreneurship, and beyond, helping girls develop invaluable life skills and take the lead early and often;
Whereas Girl Scouts in grades 9 through 12 can advance their civic engagement by earning the Gold Award, the most highly regarded award in the world for girls; Whereas Gold Award Girl Scouts take on projects that have a measurable and sustainable impact on a community by assessing a need, designing a solution, completing a project, and inspiring others to sustain it;
Whereas, each year, Girl Scouts selects 10 exceptionally inspiring Gold Award Girl Scouts, nominated by local councils, as National Gold Award Girl Scouts; Whereas National Gold Award Girl Scouts have completed projects that demonstrate extraordinary leadership, have a measurable and sustainable effect, and address a local challenge relating to a national or global issue; and
Whereas the 2020 National Gold Award Girl Scouts are Natalie Aulwes of Los Alamos, New Mexico, Kiara Baxter of Chesapeake, Virginia, Kennedy Jeffers of Greensboro, North Carolina, Siya Kalra of Johns Creek, Georgia, Therese Malinowski of Downers Grove, Illinois, Callie McCaffery of Bakersfield, California, Carly Nieman of Kenosha, Wisconsin, Abigail Plunkett of Houston, Texas, Alex Rudick of Trussville, Alabama, and Julia Trjillo of Arvada, Colorado: Now, therefore, be it That the House of Representatives—
(1)recognizes Girl Scouts of the United States of America for 109 years of inspiring girl leadership, including civic and community engagement; (2)congratulates all Girl Scouts who earned the Gold Award in 2020, including the National Gold Award Girl Scouts; and
(3)encourages Girl Scouts of the United States of America to continue to nurture and support the leadership development of girls, including their ambitions, talents, and skills as future women leaders.   